That it cannot be proved by a certified copy of such appointment, nor by evidence that the deputy acted as *163such. That the theory of the sheriff’s liability rests in the doctrine of principal and agent.
The plaintiff was allowed, on terms, to withdraw a juror, and the case went over the term to enable the plaintiff to procure the statutory proof .
This ruling is upon the ground that the statute requires that “every appointment of an under-sheriff or a deputy sheriff shall be in writing, under the hand and seal of the sheriff, and shall be filed and recorded in the office of the clerk of the county (1 R. S. 379, § 74, 4 ed. 697, § 131; 1 Id. 6 ed. 906, § 234). The original appointment must be produced from the files, because there is no statute making a certified copy thereof evidence (37 Barb. 67).